Citation Nr: 9901085	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellants wife and daughter


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
February 1953.

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a November 1996 rating decision, 
in which the RO denied the veterans claim of entitlement to 
service connection for schizophrenia.  An NOD was filed in 
March 1997, and an SOC issued the following month.  The 
veteran filed a substantive appeal in May 1997, and 
Supplemental SOCs were issued in July 1998.  In August 1998, 
the veterans wife and daughter testified before the 
undersigned during a Travel Board hearing at the VARO in 
Hartford.  


CONTENTIONS OF APPELLANT ON APPEAL

It is essentially contended, by and on behalf of the veteran, 
that his active service tour of duty precipitated his 
schizophrenia, and that, as a result, he warrants disability 
compensation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based upon its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the veteran has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim of service connection for schizophrenia is well 
grounded.  


FINDINGS OF FACT

The veterans allegation that his schizophrenia had its onset 
during service, or within the presumptive one-year period 
following service, is not supported by any medical evidence 
that would render the claim for service connection for that 
disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for schizophrenia.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veterans service medical records reflects an 
induction medical examination in December 1950.  Upon 
clinical evaluation of the veteran, item 42, Psychiatric, 
was checked as abnormal.  In addition, item 72, 
Psychological and psychomotor, contained the test result 
PRT  204  (16).  An explanatory note indicated, #42 & 
#72  evaluated by contract psychiatrist  FINDING: Negative 
 acceptable under Section XXII, AR 40-115.  No other 
findings or diagnoses were noted with respect to the 
veterans mental state, and he was found qualified for active 
service.  During the course of his active military service, 
the veterans medical records do not reflect any complaints, 
findings, or diagnoses of schizophrenia or other psychiatric 
abnormality.  In February 1953, the veteran underwent a 
medical examination for purposes of separating from service.  
A clinical evaluation of the veteran resulted in normal 
psychiatric findings, and no complaints or diagnosis of 
schizophrenia, or any other psychiatric abnormality, were 
noted.  

Subsequently, in October 1954, the veteran was admitted and 
medically examined at the VA Hospital (VAH )in West Haven, in 
connection with claims he had previously filed for service-
connected disability compensation for non-psychiatric 
disability.  During the course of his hospital stay, the 
veteran underwent a psychiatric examination.  A VAH West 
Haven discharge summary noted that it was the impression of 
the medical staff that the veteran had developed an acute 
paranoid schizophrenic reaction.  The veteran and his family 
were advised that he should be committed and treated for this 
illness, but he left the hospital against medical advice.  

Thereafter, in July 1996, the RO received a Statement in 
Support of Claim (VA Form 21-4138), dated in June 1996, in 
which the veterans wife filed a claim of entitlement to 
service connection for schizophrenia on his behalf.  Along 
with the VA Form 21-4138, the veterans wife also submitted a 
State of Connecticut Court of Probate decree, in which a duly 
authorized judge appointed her conservator of the veterans 
personal affairs.

In addition, the RO also received a discharge summary, dated 
from April to June 1996, from the VA Medical Center (VAMC) in 
West Haven.  The summary noted that, on admission to the VA 
medical center, the veteran was difficult to understand, 
paranoid, delusional, hostile, and threatening.  The summary 
also recounted the veterans treatment history for 
schizophrenia, which included hospitalization, outpatient 
treatment, electroconvulsive shock treatments, and the taking 
of antipsychotic medication, over the course of 42 years 
beginning in November 1954.  The final diagnosis revealed 
Axis I:  Schizophrenia, paranoid type, chronic; Axis II:  
deferred; Axis III:  Hypertension, hypoparathyroidism, 
chronic obstructive pulmonary disease, status post aortic 
valve replacement; Axis IV:  Stressors: moderate (chronic 
mental illness); Axis V:  Global Assessment of Functioning  
admission: 30, last year: 45, discharge:  40 to 45.  


In September and October 1996, the RO received VAMC West 
Haven outpatient treatment reports, dated from June 1996 to 
September 1996, as well as progress notes from The Institute 
of Living, dated from March 1996 to June 1996.  Both sets of 
records noted the veterans continued treatment for 
schizophrenia.  

In a November 1996 rating decision, the RO denied the 
veterans claim of service connection for schizophrenic 
reaction, paranoid type, as not having been manifested in 
service or during the first year after separation.  Based 
upon the evidence showing the first diagnosis of 
schizophrenia in October 1954, the RO granted him entitlement 
to hospital and medical treatment under 38 U.S.C. § 1702, 
which authorizes such medical benefits where an active 
psychosis developed within two years after release from 
service.  

In January 1997, the RO received a statement from a 
physician, Roberto B. Gil, M.D., who had been treating the 
veterans mental illness and was associated with the VA 
Connecticut Healthcare System, West Haven.  The physician 
noted that the veteran had suffered from psychotic symptoms 
since October 1954, and that these symptoms included paranoid 
delusions, severe thought disorder, hallucinations, 
agitation, and behavioral problems, including occasional 
violence.  It was also noted that the veteran had been 
treated in different settings and with different medications 
without significant improvement. The physician incorrectly 
stated that the veteran had been granted service connection 
for psychosis but not schizophrenia; it appears he 
misunderstood the distinction between service connection for 
compensation purposes and service connection for treatment 
purposes.  With regard to the history of the veterans 
condition, Dr. Gil stated, In my opinion, the psychotic 
symptoms described in 1954 are just the initial manifestation 
of the chronic paranoid schizophrenia the patient has endured 
for most of his life.  

In March 1997, the RO received an NOD, dated that same month 
and signed by the veterans wife, on behalf of the veteran.  
In the NOD, the veterans wife reported that psychological 
stress appeared to have played a role in the manifestation of 
the veterans schizophrenia.  She noted that the stress of 
life in service was hard on many men, and contended that the 
veterans delusions seemed to have been brought to the 
forefront of his personality by actions and observations he 
made while on active service.  

Subsequently, in July 1998, the RO received New Britain 
General Hospital discharge summaries dated from February 1962 
to May 1982; The Institute of Living discharge summaries, 
dated from July 1962 to April 1996; and a University of 
Connecticut Health Center discharge summary, dated from May 
to July 1981.  These records noted the veterans treatment 
and diagnosis for schizophrenia.  

In August 1998, the veterans wife and daughter testified 
before the undersigned during a Travel Board hearing at the 
VARO in Hartford.  At the hearing, the veterans wife, 
assisted by the veterans representative, noted that the 
veteran was unable to attend due to his being confined to a 
nursing home and lacking the ability to communicate 
sufficiently to attend a hearing.  The undersigned, who was 
the presiding Member at the hearing, hereby finds that good 
cause has been shown for the absence of the veteran from the 
hearing.  See 38 C.F.R. § 20.700(b).

In her testimony, the veterans wife reported that the 
veteran had suffered from symptomatology associated with 
schizophrenia immediately following his separation from 
active service.  In particular, she noted that the veteran 
had made numerous physical complaints, and believed people 
were following him wherever he went.  She added that the 
veteran was always preoccupied with thoughts about the Nazis, 
Russians, and the FBI.  She also testified that, in October 
1954, she had been told by the doctors at the VAH in West 
Haven that the veteran had severe psychological problems.  In 
addition, the veterans daughter also testified as to the 
veterans paranoid thinking, and also noted an incident in 
which the veteran, complaining of stomach pain, had asked to 
be taken to the hospital and then, once there, became 
abusive, paranoid, and violent, and had to be restrained.  
This, the daughter stated, was the manner in which the 
veterans schizophrenia would manifest itself; usually first 
with a physical complaint.  



In addition to the testimony offered, the veterans wife also 
submitted additional medical evidence, much of it 
duplicative, into the record.  A medical statement from 
Arthur Jackson, M.D., dated in November 1954, noted that the 
veteran was emotionally disturbed and had a rather paranoid 
attitude toward the VA, but there was no evidence of 
psychosis.  Dr. Jackson classified the veterans disorder as 
anxiety state with compensation neurosis and paranoid ideas.  
As noted above, the remaining medical evidence submitted was 
duplicative of that previously received.  To whatever extent 
this evidence had not previously been reviewed, the veteran, 
through his representative, waived initial consideration by 
the RO, under 38 C.F.R. § 20.1304(c), to enable the Board to 
consider it in this appeal.


II.  Analysis

The present appeal arises from an original claim for service 
connection and, therefore, the Boards threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Veterans Appeals, which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  The law provides that a 
veteran shall be presumed to have been in sound condition at 
the time of acceptance for service, except for defects noted 
at that time or where clear and unmistakable evidence 
demonstrates that the disability or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  Moreover, in the case 
of a psychosis, such as schizophrenia, service connection may 
be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

After a review of the evidence and applicable regulations, 
the Board finds that the veterans claim of service 
connection for schizophrenia is not well grounded.  We note 
that, although the veterans induction medical examination in 
December 1950 did initially report an abnormal psychiatric 
evaluation, it was noted that, upon referral for followup by 
a contract psychiatrist, the veteran underwent additional 
evaluation and was found to be negative for disqualifying 
abnormality.  The Board thus presumes under the law, and 
there is no evidence of record to the contrary, that the 
veteran was of sound mental condition at the time of 
acceptance for service. 

Moreover, the veterans service medical records do not 
reflect any findings or diagnoses whatsoever of schizophrenia 
or any other psychiatric disorder and, as noted above, the 
separation examination was negative for pertinent 
abnormality.

The Board has also considered the veterans service 
representatives suggestion that a review of the veterans 
service personnel file might possibly reveal some type of 
disciplinary action or irregular behavior pattern, which 
would demonstrate undiagnosed symptomatology of 
schizophrenia.  We note that the veterans wife, in her sworn 
testimony, has not indicated that the veterans behavior 
during active service was other than normal, or that the 
veteran reported having experienced schizophrenia-type 
symptoms during his military career (she testified that she 
and the veteran were married in November 1953).  Moreover, 
neither the veterans report of separation on his DD 214, nor 
his service medical records, which are in the file, display 
any hint of irregular behavior during his tour of duty.  
Therefore, with all due respect for the vigorous advocacy by 
the veterans representative, the Board believes it is 
speculative, on this record, to theorize that schizophrenia 
was manifested in service. 

We further note that the first post-service diagnosis of 
schizophrenia was in October 1954, more than one year after 
the veterans separation from service, which therefore does 
not allow for presumptive service connection of the veterans 
mental illness under 38 C.F.R. §§ 3.307 and 3.309.  We 
recognize that the veterans wife has testified that his 
behavior during the presumption period was indicative of a 
psychotic disorder, and the Board does not doubt the 
sincerity of the contention that schizophrenia was manifested 
prior to the diagnosis of the disorder.  However, our 
decision must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that competent medical evidence must 
establish that a current disability exists, and then link 
that disability to a period of military service.  While the 
veterans mental illness is not in dispute, no competent 
medical evidence has been presented linking the veterans 
disability to active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.


Exemplifying this lack of medical support for service 
connection in the record are the statements of Drs. Gil and 
Jackson.  The former, while characterizing the veterans 
chronic paranoid schizophrenia as being of virtually lifelong 
duration, noted that the psychotic symptoms had first been 
manifested in October 1954.  The law, cited above, clearly 
requires a psychotic disorder to be manifested either in 
service or within the first postservice year in order to be 
service connected for compensation purposes.  Moreover, the 
latter physician diagnosed a non-psychotic disorder in 
November 1954, noting there was no evidence of psychosis.

In addition, neither the veteran, his family, nor his 
representative can meet the burden of presenting evidence of 
a well-grounded claim merely by presenting their own 
testimony as to diagnosis or etiology because, as lay 
persons, they are not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) (lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge), 
affd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); Carbino v. Gober, 1 Vet.App. 507, 510 (1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for schizophrenia, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability, resulted from a disease or injury 
which was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1997); 
Rabideau, Montgomery, supra

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
schizophrenia must be denied.  See Epps v. Gober, supra.


ORDER

Entitlement to service connection for schizophrenia is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
